Citation Nr: 1804752	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-12 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for degenerative arthritis of the cervical and lumbar spine, for accrued benefits purposes.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to November 1945.  The Veteran died in January 2009.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO in Milwaukee, Wisconsin, which in pertinent part, denied service connection for the cause of the Veteran's death and degenerative arthritis of the cervical and lumbar spine, for accrued benefits purposes only.  Jurisdiction over this case is currently with the RO in Indianapolis, Indiana.

In October 2017, the appellant testified at a Travel Board hearing in Indianapolis, Indiana, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran died in January 2009.

2.	The death certificate lists the immediate cause of death as respiratory failure due to, or as a consequence of, acute leukocytic blast crisis, myelodysplastic syndrome, and pneumonia.

3.	The death certificate lists other significant conditions contributing to death as Alzheimer's dementia, urinary tract infection, and dysphagia.

4.	At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD).

5.	The Veteran's service-connected PTSD contributed substantially or materially to cause the Veteran's death.

6.	Prior to death, the Veteran was diagnosed with degenerative arthritis of the cervical spine and lumbar spine.

7.	The Veteran served in combat and sustained injuries to the cervical and lumbar spine during combat.

8.	The Veteran experienced symptoms of degenerative arthritis in the cervical and lumbar spine during active service and had symptoms of degenerative arthritis since service separation.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1110, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2017).

2.	Resolving reasonable doubt in favor of the appellant, the criteria for service connection for degenerative arthritis in the cervical and lumbar spine, for accrued benefits purposes, have been met.  38 U.S.C. §§ 1110, 1112, 1154(b), 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159.  As the Board is granting service connection for the cause of the Veteran's death and for degenerative arthritis in the cervical and lumbar spine, for accrued benefits purposes, constituting a full grant of the benefits sought on appeal, no further discussion regarding VA's compliance with VCAA duties to notify and assist is necessary.

Service Connection for Cause of Death

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312; Lathan v. Brown, 7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In the present case, the Veteran died in January 2009.  The death certificate lists the immediate cause of death as respiratory failure due to, or as a consequence of, acute leukocytic blast crisis, myelodysplastic syndrome, and pneumonia, and lists other significant conditions contributing to death as Alzheimer's dementia, urinary tract infection, and dysphagia.  At the time of the Veteran's death, service connection, in pertinent part, had been established for PTSD.  

The appellant, who is the Veteran's surviving spouse, contends that the Veteran's service-connected PTSD and/or a traumatic brain injury sustained during combat service caused him to develop Alzheimer's disease, which in turn caused his death.  Further, during the October 2017 Board hearing, the appellant testified that the Veteran likely suffered a traumatic brain injury during combat in World War II.  Specifically, the Veteran was guarding a bridge that was hit by a bomb and its blast impact catapulted the Veteran 20 to 30 feet and caused him to lose consciousness; upon awakening, the Veteran was bleeding from his nose, ears, and forehead.  See also September 2008 Statement of the Veteran.  The appellant also testified that a 2008 MRI of the Veteran's brain revealed shrapnel residuals.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the service-connected PTSD contributed substantially or materially to cause the Veteran's death.  In support of this contention, the appellant has submitted numerous articles on medical studies suggesting veterans with PTSD are more likely to develop Alzheimer's later in life, a causal relationship between PTSD and dementia, a causal relationship between a single brain trauma and the development of Alzheimer's disease, and long-term health problems for veterans who suffer traumatic brain injuries.

The record also includes a December 2009 private medical opinion from Dr. R.S., who treated the Veteran for 15 years.  Dr. R.S. conveyed treating the Veteran for hypertension as early as 1998, at which time he noted the Veteran had cerebropathy that may be related to multiple infarct dementia.  Dr. R.S. explained that since the Veteran was eventually diagnosed with PTSD and did not have a family history of strokes, it is more likely than not that PTSD caused and aggravated the Veteran's hypertension, which in turn, caused the cerebropathy and vascular dementia that resulted in the development of Alzheimer's disease.  Further, Dr. R.S. cited MRI evidence showing shrapnel residuals in the Veteran's head that is believed to have been sustained during combat service; based on published studies in the British Medical Journal, Dr. R.S. opined that there is also a reasonable possibility that the traumatic brain injury sustained during combat also resulted in the development of Alzheimer's disease.  In citing additional medical literature involving elderly veterans, Dr. R.S. opined that the Veteran's PTSD is more likely than not associated with the development of Alzheimer's disease, especially in light of the fact that the Veteran had no known genetic, lifestyle, family history, or other environmental factors which would have predisposed him to develop Alzheimer's.  

Based on the foregoing, Dr. R.S. opined that the Veteran's death was at least as likely as not due to the traumatic brain injury sustained during combat, and more likely than not due to the service-connected PTSD.  The Board finds Dr. R.S.'s opinion highly probative as to whether the Veteran's PTSD resulted in the development of Alzheimer's disease, which eventually caused the Veteran's death.  Not only did Dr. R.S. have a substantial history of personally treating the Veteran, but Dr. R.S. also based his opinion on recent medical literature as well as the Veteran's specific prior medical history.

In a September 2011 Affidavit from S.D., a Senior Data Analyst at the Indiana State Department of Health, S.D. describes her job responsibilities to include creating and publishing death reports, and the process and set of rules by which the underlying cause of death for an individual is determined.  In reviewing the Veteran's death certificate pursuant to the rules set forth by the National Center for Health Statistics and the World Health Organization, S.D. stated that the underlying cause of death of the Veteran is unspecified Alzheimer's disease.

The unfavorable evidence of record includes a February 2010 VA medical opinion wherein the VA examiner opined that it is less likely than not that the Veteran's death was related to the service-connected PTSD.  The February 2010 VA examiner reviewed the medical literature submitted by the appellant suggesting a correlation between PTSD and the development of Alzheimer's disease and Dr. R.S.'s December 2009 private medical opinion, but nonetheless rendered a negative opinion because "no evidence was provided to suggest a direct causal connection between the Veteran's death and PTSD"; however, the Board finds that the February 2010 VA opinion is inadequate as the rationale for the negative opinion is based solely on the absence of direct evidence between the Veteran's death and PTSD, and the VA examiner did not address the substance of the medical literature or Dr. R.S.'s December 2009 positive opinion.  Similarly, another February 2010 VA opinion was provided wherein the VA examiner opined that the Veteran's service-connected disabilities did not result in, were not a contributing factor, and did not play a contributory role in the Veteran's eventual death; as no rationale was provided, the Board finds that this negative opinion is also of no probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

In March 2013, another VA opinion was provided wherein the VA examiner opined that it is less likely than not that the Veteran's service-connected PTSD resulted in the development of Alzheimer's disease or that Alzheimer's was proximately caused by the service-connected PTSD.  Like the February 2010 VA examiners, the March 2013 VA examiner acknowledged the medical studies indicating a relationship between PTSD and Alzheimer's disease, but based the negative opinion solely on the absence of a direct causal relationship between the Veteran's death and PTSD.  Further, the March 2013 VA examiner asserted that there is no consistent body of medical literature to indicate a causal relationship between PTSD and hypertension, or PTSD and multi infarct dementia, or PTSD and Alzheimer's disease, without citing any medical literature to that effect that would refute the numerous medical articles submitted by the appellant.

Finally, in April 2013, another VA opinion was provided wherein the VA examiner opined that it is less likely than not that the Veteran's death was caused by Alzheimer's disease as the death certificate showed the cause of death as respiratory failure due to acute leukocytic blast crisis due to myelodysplastic syndrome due to pneumonia, and "pneumonia [has] nothing to do with Alzheimer's."  Given that the Veteran's death certificate does in fact show Alzheimer's disease as a significant condition contributing to death, the Board finds that the April 2013 VA opinion is of no probative value as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

Based on the foregoing, the Board finds that the weight of the evidence is at least in equipoise as to whether the service-connected PTSD, together with the traumatic brain injury sustained during combat, contributed substantially or materially to the Veteran's death by causing the development of Alzheimer's disease, which is listed as a significant condition contributing to death on the Veteran's death certificate.  For the above reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for Degenerative Arthritis in the Cervical and Lumbar Spine

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Veteran was diagnosed with degenerative arthritis, which is listed as a "chronic disease" of arthritis under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

During his life, the Veteran advanced that degenerative arthritis in the cervical and lumbar spine was the result of injuries sustained during combat.  Specifically, in a September 2008 claim, the Veteran asserted injuring his back a number of times from jumping from an airplane as a paratrooper during World War II.  

At the outset, the Board finds that during his lifetime the Veteran was diagnosed with degenerative arthritis in the cervical spine and lumbar spine.  See August 1981 private treatment record; August 2006 private treatment record.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran sustained an in-service injury to the cervical and lumbar spine during combat.  The evidence shows that the Veteran engaged in combat with the enemy during service.  Military personnel records show the Veteran was certified as a qualified Parachutist in July 1944, and was awarded a Combat Infantryman Badge, an Asiatic Pacific Theater ribbon with three bronze stars, an American Theater ribbon, a Philippine Liberation ribbon with one bronze star, and a World War II Victory Medal.

While service treatment records do not show complaints, diagnosis, or treatment pertaining to the cervical spine or lumbar spine, the Veteran stated in the September 2008 claim that he did not seek medical treatment for the spinal injuries sustained during combat.  Such report of spinal injuries is consistent with the circumstances, conditions, or hardships of the Veteran's service, notwithstanding the lack of official record of such incurrence.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  For this reason, the in-service injury presumption afforded to combat veterans under 38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(d) is applicable in this case to demonstrate that spinal injuries were incurred during service.

The evidence is in relative equipoise as to whether the Veteran had the onset of symptoms of degenerative arthritis in service and since service separation.  Favorable evidence supporting the finding that the Veteran had symptoms of degenerative arthritis in service include a November 2008 lay statement from the Veteran's brother, who also served during World War II, conveying that the Veteran described injuring his back from paratrooper jumps during service and that the Veteran had complained of back pain ever since returning home from active service.

Other favorable evidence includes a November 2008 private medical opinion from Dr. M.S., who personally treated the Veteran prior to his death.  Dr. M.S. stated that the Veteran had a significant history of severe back pain with a history of compression fractures.  Based on Dr. M.S.'s knowledge of the Veteran's prior medical history, Dr. M.S. opined that it is at least as likely as not that the Veteran's spinal problems over the years were the result of injuries sustained as a paratrooper.

In addition to the above November 2008 lay statement from the Veteran's brother attesting to continuous symptoms since service separation, during the October 2017 Board hearing , the appellant also credibly testified to witnessing the Veteran experience continuous symptoms of neck and back pain since 1981 when she met and married the Veteran.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, at 469-70 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

The evidence that weighs against a finding of symptoms of degenerative arthritis in the cervical spine and lumbar spine since service separation includes that, following service separation in November 1945, the evidence of record shows no complaints, diagnosis, or treatment for spinal problems until August 1981.  The absence of post-service findings, diagnosis, or treatment until August 1981 is one factor that tends to weigh against a finding of degenerative arthritis symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

In November 2008, the Veteran underwent a VA examination for lumbar degenerative disc disease and cervical spondylosis with myelopathy.  The November 2008 VA examination report reflects the history of the Veteran's spinal problems was provided by the appellant given the Veteran's inability to answer questions due to Alzheimer's disease; the VA examiner was also unable to meaningfully examine the Veteran, who was wheelchair bound at the time of the November 2008 VA examination.  See October 2017 Board hearing transcript.  Upon conclusion of the examination, the VA examiner opined that it is less likely than not that the Veteran's lumbar spine disability was related to military service given that lower back problems were not documented until July 2006 and appeared to be related to compression fractures of the lumbar spine caused by severe osteoporosis; however, the November 2008 VA examiner did not address the asserted in-service paratrooping injuries of the spine and did not address the etiology of the Veteran's cervical spine disability, which dated back to at least August 1981.  

In February 2010, a VA addendum opinion to the November 2008 VA examination report was provided.  The February 2010 VA examiner considered the Veteran's contentions that degenerative arthritis in the cervical and lumbar spine was caused by injuries sustained from paratrooper jumps during service.  Nonetheless, the February 2010 VA examiner agreed with the November 2008 VA examiner that the Veteran's lumbar spine disability is less likely than not caused by military service given that the Veteran went many years without complaints or treatment for back pain following service separation.  Like the November 2008 VA examiner, the February 2010 VA examiner also did not address the etiology of the Veteran's cervical spine disability.

As discussed above, lay testimony is competent to establish the presence of observable symptomatology such as back pain, and the absence of post-service findings, diagnosis, or treatment until August 1981 is only one factor that tends to weigh against a finding of continuous degenerative arthritis symptoms after service separation.  Given that neither the November 2008 or February 2010 VA examiner addressed the etiology of the Veteran's cervical spine disability and did not address the Veteran's assertions of continuous symptomatology since service separation, the Board finds that the November 2008 and February 2010 VA opinions are of no probative value as they are based on an incomplete medical history. 

Based on the foregoing, the Board finds that the reports of cervical and lumbar spine symptomatology since service separation, in the context of the demonstrated in-service spinal injury, lay statements and testimony, VA and private treatment records, and current diagnosis, are sufficient to place in equipoise the question of whether the Veteran's degenerative arthritis of the cervical and lumbar spine was incurred in service.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that presumptive service connection for degenerative arthritis of the cervical and lumbar spine, for accrued benefits purposes, is warranted under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).


ORDER

Service connection for the cause of the Veteran's death is granted.

Service connection for degenerative arthritis in the cervical and lumbar spine, for accrued benefits purposes, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


